Citation Nr: 1601706	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastro-esophageal reflux disorder (GERD).

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for GERD and assigned a 10 percent rating.  

In August 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Nashville, Tennessee, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2014, the Board remanded this claim for additional development. That development is now complete, and the appeal is before the Board for adjudication.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's service-connected GERD has been manifested persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that is productive of considerable impairment of health.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a 30 percent rating for the service-connected GERD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In the instant case, notice was provided to the Veteran in January 2010, prior to the adjudication of his claim in June 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

In July 2015, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


- Initial disability rating for GERD - 
Excess of 10 Percent

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected GERD is rated under Diagnostic Code 7346, as analogous to hiatal hernia.  Under this code, a 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In a July 2015 VA examination, the Veteran was found to have difficulty swallowing, persistent recurrent epigastric distress, regurgitation and sleep disturbance caused by esophageal reflux.  Thus, the Board finds that a 30 percent rating for GERD is warranted.  A higher 60 percent rating is not warranted as evidence of vomiting blood or melena (dark sticky feces containing partly digested blood) with moderate anemia, have not been shown in the July 2015 examination, or reported by  the Veteran in his August 2014 testimony or his August 2012 substantive appeal. 

The Board notes that the first VA examination of the Veteran's GERD in May 2010 for service connection did not provide adequate evaluation of the Veteran's GERD for rating purposes.  The Board thus finds that the Veteran's substantive appeal and his August 2014 hearing testimony regarding the severity of his symptoms throughout the appeal period are the most probative evidence, when considered in conjunction with the July 2015 examination report. Thus, the Board finds that the Veteran's GERD warrants a 30 percent rating for the entire appeal period.  

ORDER

A 30 percent rating for GERD is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


